334 S.W.3d 918 (2011)
Steven G. KETTERER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94910.
Missouri Court of Appeals, Eastern District, Division One.
March 22, 2011.
*919 Rosalynn Koch, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Jamie Pamela Rasmussen, Jefferson City, MO, for respondent.
Before: ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and DAVID ASH, Sp.J.

ORDER
PER CURIAM.
Steven G. Ketterer (Ketterer) appeals the Judgment of the Circuit Court of Franklin County, the Honorable Gael D. Wood, presiding. Ketterer pleaded guilty to one count of Second-Degree Trafficking, Section 195.223[1]; and one count of Possession of Chemicals with Intent to Manufacture a Controlled Substance, Section 195.420. The Court sentenced Ketterer to twenty years on the trafficking charge and seven years on the possession charge, the sentences to run concurrently. Ketterer filed a motion for post conviction relief pursuant to Rule 24.035 claiming ineffective assistance of counsel after a guilty plea. The motion court denied the motion without an evidentiary hearing.
On appeal, Ketterer argues that the motion court erred in denying his motion without an evidentiary hearing because his plea counsel was ineffective for advising him that a motion to suppress evidence seized by police would fail. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.
NOTES
[1]  All statutory references are to RSMo (2005) unless otherwise indicated.